NOTE: This order is nonprecedential.

  Wntub $>tate~ ~ourt of §ppeaI~
     for tbe jfeberaI ~irtutt

  RICOH COMPANY, LTD., RICOH AMERICAS
CORPORATION, AND RICOH ELECTRONICS, INC.,
                       Appellants,
                            v.
     INTERNATIONAL TRADE COMMISSION,
                        Appellee,
                           and
     OKI DATA CORPORATION AND OK! DATA
               AMERICAS, INC.,
                       Intervenors.


                        2011-1175


   On appeal from the United States International Trade
Commission in Investigation No. 337-TA-690.


                      ON MOTION


                       ORDER
   Ricoh Company, Ltd., Ricoh Americas Corporation,
and Ricoh Electronics, Inc., move to dismiss their appeal.
   Upon consideration thereof,
RICOH CO LTD v. ITC                                               2

      IT Is ORDERED THAT:
    (1) The motion to dismiss is granted. The appeal is
dismissed.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT


      MAR 21 2011                      lsI Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: John Allcock, Esq.
    Daniel E. Valencia, Esq.
    V. James Adduci, II, Esq.
s21
      Issued As A Mandate:      MAR 2 1 2011


                                                   FILED
                                         ••S. COURT OF APPEALS FGIt
                                            THE FEOE~l CIRCUIT

                                                MAR 21 2011
                                                 .lAfi HOR8ALY
                                                    CLEJI(